PONDER, Judge.
Defendant, Robert G. Stafford, was convicted of indecent behavior with a juvenile, a violation of La.R.S. 14:81, and sentenced to five years at hard labor with the Department of Corrections. He appealed his conviction and sentence, requesting only that this court review the record for patent error. We affirm.
Defendant was temporarily living with his sister, her husband and her two children, one a two-year old girl. The mother and her husband left the children with the defendant for a short period of time. The two year old, who had been asleep when the mother left, was awake and crying when she returned. She spent a fretful night. The next morning, after blood was found in the diaper, she was taken to a hospital where physical examination revealed she had been molested. The defendant was later charged and he confessed. At trial he repudiated the confession claiming intimidation by the stepfather and law enforcement officials. The court found the confession to be free, voluntary and legally obtained.
We have examined the record for errors patent on the record and have found none.
For these reasons, we affirm defendant’s conviction and sentence.
AFFIRMED.